EXHIBIT (14)(b) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement No. 333-168229 on Form N-14 of our report dated March 17, 2010, relating to the financial statements and financial highlights of Eaton Vance Kansas Municipal Income Fund and Eaton Vance Insured Municipal Income Fund, each a series of Eaton Vance Municipals Trust II, appearing in the Annual Report on Form N-CSR of Eaton Vance Municipals Trust II for the year ended January 31, 2010, and to the references to us under the headings Insured Fund Financial Highlights, Kansas Fund Financial Highlights and Experts in the Proxy Statement/Prospectus, which is part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts August 27, 2010 Member of Deloitte Touche Tohmatsu
